UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07695) THE HENNESSY MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 7250 REDWOOD BLVD, SUITE 200 NOVATO, CA 94945 (Address of principal executive offices) (Zip code) NEIL J. HENNESSY 7250 REDWOOD BLVD, SUITE 200 NOVATO, CA 94945 (Name and address of agent for service) Registrant's telephone number, including area code:1-800-966-4354 Date of fiscal year end:October 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker AAR Corporation 10/18/2006 361105 AIR Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Rat KPMG as ind reg pub a/cs 2007 3. Apprvl perf goals under sec. 162M Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Palm Incorporation 10/5/2006 696643105 PALM Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Prop rat appt Deloitte & Touch Ind. Pub auditors 2007 Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker JLG Industries 11/16/2006 466210101 JLG Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Rat appt Ernst & Young ind. Auditor for ensuing year. Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker The Dress Barn 11/29/2006 261570105 DBRN Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Such other business as may proprly come before the meeting or any adjournment thereof. Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker JLB Industries 12/4/2006 466210101 JLG Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Adopt agreement and plan of merger Issuer 2. Apprve a pop to adjourn the special meeting 3. With respect to the use of their discretion in such other business as may come before the meeting or any adjournments thereof. Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Aleris International 12/14/2006 14477103 ARS Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Apprvl and adoption of agreemnt/merger Issuer Aurora acquistion. 2. Apprvl of adjournament of special meeting of plan merger Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Plexus Corp. 1/22/2007 729132100 PLXS Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Rat. Of Pricewaterhousecoopers ind auditors Name of Fund: Hennessy Cornerstone Growth Period: 6/30/06 to 7/1/07 Company Name Meeting Date Cusip Ticker Western Digital Corp 2/6/2007 958102105 WDC Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Rat. Appt. KPMG as ind reg pub. a/c for '07 Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Beacon Roofing Supply 2/28/2007 73685109 BECN Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Giant Industries 2/27/2006 374508109 GI Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Adopt agreemnt of merger dtd 8/26/06 Issuer 2. Act upon such other business. Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Volt Information Sciences 4/5/2007 928703107 VOL Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Prop to rat. Ernst & Young as ind pub. a/cing firm 2007 3. Prop apprv the adoption by BOD incentive stk plan. 4.Amendment of co. cert. Of inc. to inc. the number of authorized shs of common stock Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Marathon Oil 4/25/2007 565849106 MRO Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. Rat Pricewaterhousecoopers 3. Apprvl of 2007 inc. comp plan 4. Amend restated cert. Of inc. 5. Amend restate cert of inc to increase the number of authorized shares of stock Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Convergys Corp. 4/17/2007 212485106 CVG Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. Rat ind accountants 3. Approve annual exe incentive plan Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Sherwin Williams 4/18/2007 824348106 SHW Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. Apprvl 2007 exe perf bonus plan 3. Rat. Appt ind reg pub a/t ing firm. Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Frontier Oil 4/24/2007 35914P105 FTO Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. Rat appt. Deloitte & Touche Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Lan Airlines 4/5/2007 501723100 LAN Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Apprvl oa annual report issuer 2. Apprvl of distributon of a dividend 3. Agreement on the remuneration of the Board for 2007, directors' committee and budget 2007 4. Designation of external auditors 5. Information re the cost of processing printing and distributing the info 6. Know matters of interest Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Odyssey Re Holdings 4/25/2007 67612W108 ORH Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker The GEO Grp. Inc. 5/1/2007 36159R103 GEO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat Gran Thornton pub a/c's 3. Apprve 2006 stock incentive plan. Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker General Cable Corp 5/1/2007 36159R103 GEO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker CF Industries 5/9/2007 125269100 CF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat KPMG for 2007 Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Manitowoc Co. 5/1/2007 563571108 MTW Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Apprvl of s/t incentive plan 2007 3. Rat Pricewaterhousecoopers 2007 Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Innospec Inc. 5/8/2007 45768S105 IOSP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat Pricewaterhousecoopers 2007 Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Blockbuster Inc. 5/9/2007 93679108 BBI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Amend cert. Of inc. 3. Rat Pricewaterhousecoopers 2007 4. Annual adv. Resolution 5. Mandatroy conv. Of Class B common stk Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Steel Dynamics 5/17/2007 858119100 STLD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Apprvl of Ernst & Young 2007 Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Belden CDT Inc. 5/24/2007 77454106 BDC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Apprv perf. Goals for perf. Based awards. 3. Appve perf. Goals for awards made under the companys annual cash incentive plan. Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Amerigroup Corp 5/10/2007 03073T102 AGP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. appvl corp. 2007 cash incentive plan 3. Rat. KPMG 2007 Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker US Airways Group 5/15/2007 90341W108 LCC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer/shareholder 2. Rat KPMG 2007 3. Stkhldr prop: re to disclosure of political contributions. Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Big Lots, Inc. 5/31/2007 89302103 BIG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat Deloitte & Touche 2007 Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker AK Steel Holding 5/24/2007 1547108 AKS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Copano Energy 5/24/2007 217202100 CPNO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat Deloitte & Touche 2007 Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Clean Harbors Inc. 5/18/2007 184496107 CLHB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Approve chges in stock incentive plan Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Brown Shoe Co 5/24/2007 115736100 BWS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Reduce par value of common stock 3. Rat ind. Accountants Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Sun Healthcare Grp 5/17/2007 866933401 SUNH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Approve amendment cert. Of inc. increase common stock shares. 3. Rat Ernst & Young Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Horizon Lines Inc. 6/5/2007 44044K101 HRZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat Ernst & Young 3. Prop to amend certificate of Inc. to increase max. number of directors Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Comsys IT Partners 5/23/2007 20581 104 CITP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat companys stock incetive plan 3. Rat Ernst & Young Name of Fund: Hennessy Cornerstone Growth Period: 6/30/06 to 7/1/07 Company Name Meeting Date Cusip Ticker Skechers U.S.A. 5/24/2007 830 566 105 SKX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Approve 2007 Incentive award plan. 3. Approve 2008 Emloyee stk pur. Plan Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Quanta Services 5/24/2007 74762 102 PWR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2.Rat Pricewaterhousecoopers 3. Apprvl 2007 stk incentive plan Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Blockbuster Inc. 5/9/2007 093 679 108 BBI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Amend certf. Of inc. toe eliminate the classification of BOD. 3. Rat Pricewaterhousecoopers 4. Annual Advisory resol. If stkhldr. To rat. 5. Mandatory conversion of class B Common stk into class stock on one for one basis. Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Holly Corporation 5/24/2007 435758305 HOC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Apprvl of amendment to the corporations restated certificate of inc. to increase shares of common stock. 3. Apprvl of perf. Standards and eligibiltiy provisionng of corp l/t incentive comp. Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Continental Airlines 6/12/2007 210795308 CAL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer/shareholders 2. Rat of appt. of ind auditors 3. Stkhldr prop: re to political activities re to perf based equity comp for senior officers Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Sauer-Danfoss 6/14/2007 804137107 SHS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat appt. of KPMG Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Wellcare Health Pl 6/12/2007 94946T106 WCG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat. Of Deloitte & Touche Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Markwest Hydrocarbon 6/13/2007 570762104 MWP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat. Of Deloitte & Touche Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker M&F Worldwide 5/17/2007 552541104 MFW Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. To approve certain bonus arrangements Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Carmax Inc. 6/26/2007 143130102 KMX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat KPMG 3. Apprvl annual perf. Based bonus plan Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Rite Aid Corporation 6/27/2007 7677754104 RAD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Lear Corporation 6/27/2007 521865105 LEA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer/shareholder 2. Approve agreement and plan of merger 2. Approve adjournment of 2007 annual meeting of stockholders 3. Approve an amendment certificate of inc. 4. Rat appt of Ernst & Young 5. Stckholderprop: majority vote standard in the election of directors global human rights standards. Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Systemax Inc. 6/7/2007 871851101 SYX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Proop to rate Ernst & Young Name of Fund: Hennessy Cornerstone Growth Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker British Airways 7/17/2007 110419306 BAB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Rec and adopt the accounts for the year issuer ended 3/31/07 2. Approve the remuneration report 3. Reelect as director of co./Alison Reed 4. Elect as director of co./James Lawrence 5. Re appt. Ernst & Young 6. Authorise the directors to determine the auditors remuneration 7. Amend articles of association 8. Authorise the market purchase of its ordinary shs. Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Flowserve Corp 8/24/2006 34354P105 FLS Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: n/a 1. Directors Issuer 2. Apprvl of amendments to stk options and incentive plans Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Western Gas Resources 8/23/2006 958259103 WGR Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: n/a 1. Prop to adopt agmnt of planmerger Issuer Name of Fund: Hennessy Focus 20 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker JLG Industries 11/16/2006 466210101 JLG Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Rat appt Ernst & Young ind. Auditor for ensuing year. Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker JLB Industries 12/4/2006 466210101 JLG Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Adopt agreement and plan of merger Issuer 2. Apprve a pop to adjourn the special meeting 3. With respect to the use of their discretion in such other business as may come before the meeting or any adjournments thereof. Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Acuity Brands 1/11/2007 00508Y102 AYI Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Rat appt of ind reg pub a/c firm Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Jack In The Box 2/16/2007 466367109 JBX Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 1. Rat appt of KPMG reg pub a/cs. Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Albemarle Corporation 4/11/2007 12653101 ALB Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Pop to rat Pricewaterhousecoopers Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker VF Corporation 4/24/2007 918204108 VF Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Apprvl of 1996 stk comp plan 3. Rat Pricewaterhousecoopers Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker OGE Energy Corp 5/17/2007 670837103 OGE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker United Auto Group 5/3/2007 909440109 UAG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. A amend certificate of inc. 3. To transact such other business as may properly come before the meeting. Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker PacTiv Corp. 5/18/2007 695257105 PTV Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendation 1. Directors Issuer 2. Rat Ernst & Young pub a/c's Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Commscope Inc. 5/4/2007 203372107 CTV Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat appt. Deloitte & Touche 2007 Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker West Pharmaceutical 5/1/2007 955306105 WST Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Apprvl adoption of omnibus incentive comp. plan. Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Cummins Inc. 5/8/2007 231021106 CMI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Directors recommendations 1. Directors Issuer 2. Rat Pricewaterhousecoopers 2007 3. Amend 2003 stk incentive plan. 4. Prop to amend Articles of inc. Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Belden CDT Inc. 5/24/2007 77454106 BDC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Apprv perf. Goals for perf. Based awards. 3. Appve perf. Goals for awards made under the companys annual cash incentive plan. Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Anixter Internal. 5/17/2007 35290105 AXE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Directors recommendations 1. Directors issuer 2. Rat Ernst & Young Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Benchmark Electronics 5/9/2007 08160H101 BHE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Directors recommendations 1. Directors issuer 2. Rat KPMG 2007 Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Big Lots, Inc. 5/31/2007 89302103 BIG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendation 1. Directors issuer 2. Rat. Deloitte & Touche 2007 Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Assurant, Inc. 5/17/2007 04621X108 AIZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendation 1. Directors issuer 2. Appt. Pricewaterhousecoopers 2007 Name of Fund: Hennessy Focus 30 Period: 6 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Granite Constructions 5/21/2007 387328107 GVA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Amend Bylaws 3. Rat Pricewaterhousecoopers 2007 Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Wellcare Health Pl 6/12/2007 94946T106 WCG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat. Of Deloitte & Touche Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Dick's Sporting 6/6/2007 253393102 DKS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Approval of co. employee stk purch. Plan. Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Emcor Group Inc. 6/20/2007 29084Q100 EME Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Approval of 2007 incentive plan 3. Appt. of Ernst & Young. Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Priceline.com Inc. 6/6/2007 741503403 PCLN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat Deloitte & Touche Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Phillips-Van Heusen 6/19/2007 718592108 PVH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer Name of Fund: Hennessy Focus 30 Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Dollar Tree Stores 6/21/2007 256747106 DLTR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer/shareholder 2. Shhldr prop. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Vodafone Group 7/25/2006 92857W100 VOD Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Various propsals Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker H.J. Heinz Co. 8/16/2006 423074103 HNZ Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Rat ind reg pub a/cing firm Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Federal Home Loan 9/8/2006 313400301 FRE Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer/shareholder 2. Rat appt. PWC ind auditors 2006 3. Stkhldr prop re charitable contributions Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker H.J. Heinz Co. 8/16/2006 423074103 HNZ Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. To repeal any provisions of the Co. by-laws. 3. Rat Pricewaterhouse Coopers as ind auditors 2007 Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Wachovia Corporation 8/31/2006 929903102 WB Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Approve issuance of shs of wachovia common Issuer stock in consideration in prop merger. 2. Approve the amended and restated 2003 stk incentive plan. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Conagra Foods 9/28/2006 205887102 CAG Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 1. Approve 2006 stk plan 3. Rat appt of ind auditors Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Regions Fincl 10/3/2006 7591EP100 RF Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Adopt agrment of merger Issuer 2. Appro adj of regions specail meeting Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Sara Lee Corp 10/26/2006 803111103 SLE Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Rat Pricewaterhousesoopers reg pub a/c '07 3. Vote on stkhldr prop re chairman and CEO 4. Vote on stkhldr prop re the comp discussion Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Diageo PLC 10/17/2006 252243Q205 DEO Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Reports and account 2006 Issuer 2. Directors' remuneration report 2006 3. Declaration of final dividend 4. Re-elect of Lord Hollick of Notting Hill 5. Re election of Mr. HT Stitzer 6. Re relection of Mr. PS Walsh 7. Election of Ms Lm Danon 8. Re appt and remuneration of auditor 9. Authority to allot relevant securities 10. Disapplication of pre-emption rights 11. Authority to purchase own ordinary shares 12. Authority to make EU Political donations 13. Adoption of Diageo 2006 Irish profit shrg scheme 14. Amendments to Diageo executive share option plan. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker U S Bancorp 4/17/2007 902973304 USB Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer/shareholder 2. Rat selection of Ernst & Young 2007 3. Approv. 2007 incentive plan 4. Apprvl amendment to restate certf of inc. 5. Shrhldr prop: annual rat. Of excutive officer compensation 6. Shrhldr prop:Limit benefits provided under our supplemental executive ret. Plan. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Eli Lilly & Co. 4/16/2007 532457108 LLY Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer/shareholder 2. Rat Ernst & Young ind. Auditors 2007 3. Apprv amend. To art. Of inc. 4. Reapprv perf goals for co stk plans 5. shrhldr prop: extending the co. animal care and use policy to contract labs. 6. shrhldr prop:intnl outsourcing of animal research 7. shrhldr prop: sep. the roles of chairman and CEO 8. shrldr prop: amending the art of inc. to allow shareholders to amend the bylaws. 9. shrldr prop: adopt a simple maj. Vote standard. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 General Electric 4/25/2007 369604103 GE Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Rat KPMG 3. Adt. Of maj. Voting for directors 4. Apprvl 2007 l/t incentive plan 5. Apprvl mat. Terms of sr officer perf goals 6. Cumulative voting 7. curb over extended directros 8. One director from the ranks of retirees 9. Ind. Board chairman 10. Elminate div. Equivalents 11. Report on charitable contributions 12. Global warming report 13. Ethical criteria for military contracts 14. Report on pay differential Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Citigroup Inc. 4/17/2007 172967101 C Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Stkhldr Props: req a report on prior govt service of certain indiv. req. a report on political contributions req. a report on charitable contributions req. an advisory resolution to rat. Executive comp req. that CEO comp be limited to no moe than 100 times the average comp paid to worldwide emloyees req. that the chairman have no management duties, titles, or reponsibilities req. that stock options be subject to a five year sales req that stock options be subject to a five year sales restriction req cumulative voting req that stockholders have the right to call special shareholder meetings. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Pfizer Inc. 4/26/2007 717081103 PFE Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directros Issuer/shareholder 2. Prop rat KPMG 3. Shrlder props: req. cumulative voting req. a report on the ratinale for exporting animal experimentation. req. a report on the feasibility of amending Pfizers corp. policy on lab animal care and use. req. qualifications for director nominees. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Kimberly Clark 4/26/2007 494368103 KMB Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Approvl of auditors 3. Approval of amaended and restated cert. of inc. 4. Stkholder props: re supermajority voting re adoption of global human rights req a report on the feasibility of phasing out use of non-FSC certified fiber Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker National City Corp. 4/24/2007 635405103 NCC Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Rat Ernst & Young 3. Stkhlder porp re executive comp. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker PPG Industries 4/19/2007 693506107 PPG Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Prop endorse Deloitte & Touche 3. Prop. Implement majority vote standard 4. Prop. To eleminate cumulative voting in all elections of directors 5. Stkhldr prop re to future severance agreements with senior executives. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Wachovia 4/17/2007 929903102 WB Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Prop to amend articles of inc. 3 Prop to amend articles of inc. 4. Prop to rat KPMG 5. Stkhldrs prop: re non binding stkhldr vote rat executive comp re qualifications of directors nominees re reporting political contributions re separating the office of charman and CEO Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Daimlerchrysler 4/4/2007 D1668R123 DCX Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Resol on allocation of unappropriated pft. Issuer 2. Resol rat of board management actions 3. Rat supervisory board actions 4. resol appt of auditors 2007 5. Resol authorizing the co to acquire its own shares on Utiliztion 6. Resol on the elction of a superviroy board member 7. Reso. On Article of inc. Transparency Directive 8. Amendment to Article of Inc. 9.Transformatoin into european stock corp. 10. resol on various Special audit pursant to section 142 special audit Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Washington Mutual 4/17/2007 939322103 WM Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Prop to rat Deloitte & Touche 3. Stkholder props: re to the companys executive ret. Plan polices re to the companys director election process re to the companys director nominee qualification req. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Wells Fargo & Co 4/24/2007 949746101 WFC Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Stkholdr props: rat appt of KPMG 2007 re an advisory vote on executive comp re separation of Board chair and CEO re adoption of a policy limiting benefits under supplemental executive retirement plan re a report on Home Mortgage Disclosure Act data re emission reduction goals for Wells Fargo and its customers. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker BP P.L.C 4/12/2007 55622104 BP Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. To receive the directors' annual report and accts. 3. Approve the directors remuneration report 4. re appoint Ernst & Young 5. Give limited authority to make political donations and incur political expenditure 6. Authorize the use of electronic communications 7. Give limited authority ofr the purchase of its own shares by the company 8. Give authority to allot shares up to a specified amount 9. Give authority to allot a limited number of shs for cash free of pre-emption rights Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker BP P.L.C 4/12/2007 55622104 BP Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Stkholdr props: on political contributions on majority vote on wood supply Apprvl on an adivsory basis, of the appt of auditors Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Bank of America 4/25/2007 60505104 BAC Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Rat ind reg pub. a/c ing firm 2007 3. Stkhldr props: stock options number of directors ind Board Chairman Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker BB&T Corporation 4/24/2007 54937107 BBT Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2.Approve corp 2004 stk incentive plan 3. Rat Pricewaterhousecoopers Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Kraft Foods Inc. 4/24/2007 50075N104 KFT Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Rat. Ind suditors Name of Fund: Hennessy Cornerstone Value Period: 6/30/06 to 7/1/07 Company Name Meeting Date Cusip Ticker US Bancorp 4/17/2007 902973304 USB Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/sharehold 2. Rat Ernst & Young 3. Apprvl 2007 stk incentive plan 4. Approvl restated cert. Inc. 5. Shldr prop: annual rat of exective officer comp limit benefits provided under our supplemental executive ret. Plan. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Regions Financial 4/19/2007 7591EP100 RF Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Rat ind reg public a/cing firm 3. Declassification amendment Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Glaxosmithkline 5/23/2007 37733W105 GSK Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer 2. Re appt. of auditors 3. Remnueration of auditors 4. Authorise co. to make donations to EUpolitical organizations. 5. Authority of allot shares 6. Disapplication of pre-emption rights 7. Authority for comp.to purchase its own shares 8. Amendment of the art. Of association. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Bristol-Myers 5/1/2007 110122108 BMY Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer 2. Rat of ind. Reg publ a/cing firm 3. 2007 stk award and incentive plan 4. Senior executive perf incentive plan 5. Executive comp. Disclosure 6. Recoupment 7. Cumulative voting Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker The Dow Chemical 5/10/2007 260543103 DOW Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat appt. ind reg pub a/cing firm 3. restated cert of inc. 4. Stkhldr prop: on BHOPAL on genetically engineered seed on environmental remediation in the midland on chemicals with links to respiratory problems. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Cincinnati Fincl. 5/5/2007 172062101 CINF Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker E I Du Pont De 4/25/2007 263534109 DD Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Rat ind reg pub a/c ing firm 3. equity and incentive plan 4. on genetically modified food 5. on plant closure 6. on report on PFOA 7. on costs 8. on global warming 9. on chemical facility security Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker A T & T 4/27/2007 00206R102 T Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Rat apt of ind. Auditors 3. Approve severance policy 4. Stkholder Props: Proposals A thru E Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker The PNC Fin'l Ser. 4/24/2007 693475105 PNC Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Apprvl executive incentive award plan 3. Rat Pricewaterhousecoopers 2007 Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Newell Rubbermaid 5/8/2007 651229106 NWL Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young 3. Apprvl simple majortiy vote 4. Apprvl skhldr prop - adopt director election maj vote standard. Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Altria Group Inc. 4/26/2007 02209S103 MO Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Rat selection of ind auditors 3. Skhldr Props: cumulative voting informing children of their rights if forced to incur secondhand smoke stop all company sponsored campaigns allegedly oriented to prevent youth from smoking get out of traditional tobacco business by 2010 animal welfare policy Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker JP Morgan 5/15/2007 46625H100 JPM Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer 2. Appt. of ind. Reg. Publ a/cing firm. 3. Stock options 4. Perf based rest. Stock 5. Executive comp approval 6. Separate chairman 7. Cumulative voting 8. Majority voting for directors 9. Political Contributions report 10. Slavery apology report Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Lyondell Chemical 5/3/2007 552078107 LYO Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Prop to rat appt. Pricewaterhousecoopers 3. Shldr prop: re a political contribution report. Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Internation Paper 5/7/2007 460146103 IP Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Delooitte & Touche 2007 3. Shlder prop. concerning maj. Voting. Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Meadwestvaco 4/30/2007 583334107 MMV Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Pricewaterhousecoopers 2007 3. Stkhlder prop: amend the companys corp. governanace maj voting. redeem the companys shareholder rights plans Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Reynolds American 5/11/2007 761713106 RAI Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer 2. Apprvl articles of incorp. 3. Rat KPMG ind. Auditors Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Regions Financial 4/19/2007 7591EP100 RF Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Rat Ind. Reg pub a/c firm 3. Delassification amendment Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Southern Copper Corp. 4/26/2007 84265V105 PCU Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Approve by laws, amendment, restated cert. of inc.; elimination of a common stock 3. Rat pricewaterhousecoopers for 2007 Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker HSBC Holdings 5/25/2007 404280406 HBC Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer 2. Rec. report and a/cs for 2006 3. Approve directors' remuneration report for 2006 4. Reappoint the auditor 5. Authorise the Directors to allot shares 6. Disapply pre-emption rights 7. Authorise the co. to purchase its own shares 8. Authorise the Directors to offer a scrip dividend alternative 9. Authoris Co. to make poitical donations 10. Authorise electronic comm. With shldrs in accordance with co. Act 2006 11. Alter the Articles of Association. Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Masco Corp. 5/8/2007 574599106 MAS Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer 2. Rat Pricewaterhousecoopers 2007 Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Barclays PLC 4/26/2007 6.74E+207 574599106 BCS Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. To rec. directors'/auditors' reports for 2006 Issuer 2. Apprve the directors' remuneration report 3. 8 directors to be re-elected. 4. Reappoint Pricewaterhousecoopers 2007 5. Authorise the directors to set the remuneration of the auditors 6. Authorise to make EU political donations 7. Renew the authority given to the directors to allot securities 8. Renew the authority to Directors to allot securities for cash othe rthan pro-rata basis 9. Renew the companys authority to purchase its own shares 10. Adopt new Airticles of Association of the Co. Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker BBT Corporation 4/24/2007 54937107 BBT Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Approve amendments to stk incentive plan 3. Rat Pricewaterhousecoopers 2007 Name of Fund: Hennessy Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Altira Group 4/26/2007 02209S103 MO Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Rat ind auditors 3. Stkhldr prop: re cumulative voting re informing children of their rights if forced to incur 2nd hand smoke re stop all company sponsored campaigns allegedly oriented to prevent youth form smoking re get out of traditional tobacco business by 2010 re animal welfare policy Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Verizon 5/3/2007 92343V104 VZ Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer/ 2. Rat appt. of ind. Reg. Publ a/cing firm. 3. Eliminate Stock options 4. Shldr approval of future serverance agreements 5. Comp consultant disclosure 6. Advisory vote on exe. Comp. 7 Limit service on outside boards 8. Shldr approval of future poison pill 9. Report on charitable contributions. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Dow Chemical Co 5/10/2007 260543103 DOW Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat. Ind. Reg. Pub. a/c firm 3. Amend cert. Of incorporation 4. Stkhlder prop: on BHOPAL on genetically engineered seed. on environmental remediation in the midland area. on chemicals with links to respiratory problems. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Mattel, Inc. 5/18/2007 577081102 MAT Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Pricewaterhousecoopers 3. Board adoption of director election majority voting standard 4. Apprl of incentive pland and the material terms of its performance goals. 5. Stkhlder prop: re comp. Of top 5 members of mgmnt re sparate the roles of CEO and Chairman re certain reports by the board of directors re pay for superior performance Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Petrochina Co. 5/16/2007 71646 100 PTR Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Approve the report of the BOD's Issuer 2. Approve the report of the supervisory committee 3. Approve the audited financial statements 4. Approve the declaration and payment of dividends. 5. Approve the authorisation of the BOD to dist. Of interim dividiends 6. Appt of Pricewaterhousecoopers 7. Directors re elections 8. to grant a general madate to Board to issue allot and deal with additional dom. And overseas foreign shares. 9. Approve equity interest transfer agreement 10. Approve other matters, if any. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Statoil ASA 5/15/2007 85771P102 SSL Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Election of a chair of the meeting Issuer 2. Election of a person t co-sign the minutes 3. Apprvl of the notice and the agenda 4. Appvl of the annual report and accounts;prop. Of distribution of the dividend 5. Determination f remuneration for the co. auditors 6. Authorisation to acquire Statoil shares in the market for subsequent annulment 7. Authorisation to acquire shares in the market in order to continue implementation of the share saving plan for employees. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Royal Dutch Shell 5/15/2007 780259206 RDS Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Adoption of annual report and accounts Issuer 2. Approval of remuneration report 3. Re-election various directors 4. re appt of auditors 5. Remuneration of auditors 6. Authority to allot shares 7. Disapplication of pre-emption rights 8. authority to purchase own shares 9. Authority for certain donations and expenditures Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Fidelity National 5/23/2007 31620R105 FNF Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer 2. Rat appt. KPMG Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker General Motors 6/5/2007 370442105 GM Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Deloitte & Touche 2007 3. 2007 Annual incentive plan 4. 2007 l/t incentinve plan 5. Stockholders props: re plitical contributions limit on directorships of GM board members Greenhouse gas emissions cumulative voting approval of a "poison pill" special stockholder meeting perf. Based equity comp. recouping unearned incentive bonuses optimum board size simple majortiy vote. Name of Fund: Hennessy Cornerstone Value Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Chunghwa Telecom 6/15/2007 17133Q205 CHT Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. The company's operation report for 2006 Issuer 2. The supervisors audit report on the co. 2006 3. The amendment to the co. rules of order of BOD meeting 4. Th ecompanys operation repor and fincl state. for 2006 5. The companys distribution of earnings 2006 6. Amendment to the co. articles of inc. 7. Prop. Conversion of the capital surplus into capital increase of the company and issuance of nu shares. 8. Prop. Capital decrease in cash of the company 9. Amendment to the companys process for acquitions and disposal of assets. 10. Amendment to the companys procedures for the endorsements and guarantees. 11. Formulation of the companys procedures for lending of capital to others. 12. Amendment to the companys regualtion of election of Directors and supervisors. 13. Election of the companys 5th term directors and supervisors. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Hennessy Mutual Funds, Inc. By (Signature and Title)* /s/Neil J. Hennessy Neil J. Hennessy President and Principal Executive Officer Date 7/26/07
